Citation Nr: 0210812	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  98-04 724A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran's income is excessive for receipt of non-
service-connected (NSC) pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion
	

ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1969 to December 
1971, and from March 1975 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In January 2000, the Board denied the claim, and the veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (CAVC).  In April 2001, the CAVC vacated 
the Board's decision and remanded the case for adequate 
discussion of the reasons and bases.  See 38 U.S.C.A. § 7104 
(d)(1) (West 1991).  The CAVC also noted the Board should 
discuss the applicability, if any, of the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Pursuant to the CAVC's remand, the case has since been 
returned to the Board for further appellate review.
 

FINDINGS OF FACT

1. All notification and development of the claim, as required 
by VA's duty to assist the veteran, has been completed.

2. As of December 1, 1995, the maximum annual pension rate 
(MAPR) for a married veteran with two children was 
$13,609.

3. As of December 1, 1996, the MAPR for a married veteran 
with two children was $14,005.

4. The veteran's annual income of $20,797 has exceeded the 
applicable MAPRs.

5. There are no exclusions reducing the veteran's countable 
annual income below the applicable MAPRs.


CONCLUSION OF LAW

The veteran's annual income is in excess of the MAPR for 
receipt of improved pension benefits.  38 U.S.C.A. §§ 501, 
1521, 1522, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.3, 
3.23, 3.271, 3.272 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In February 1993, the veteran completed an income statement, 
listing the names of his unmarried children and income earned 
by him and his dependents.  He reported that he received 
$792.76 each month in worker's compensation benefits, and his 
spouse received monthly compensation in the amount of $500.00 
for "private duty work."  He also indicated that he 
expected to receive a total annual wage of $792.76 for the 
12-month period following the date on which he filed his 
claim with VA.

In an eligibility verification report (EVR) completed in May 
1993, the veteran noted that he received $173.19 each week in 
worker's compensation benefits.

VA awarded NSC disability pension benefits in November 1994.  
The subsequent notice to the veteran informed him of his 
entitlement to pension benefits payable at the monthly rate 
of $371.00, effective October 1, 1992, and $405.00, effective 
December 1, 1992.  

The correspondence further informed him of his ineligibility 
to receive NSC pension benefits beginning March 1, 1993. VA 
explained that, beginning March 1, 1993, his family income of 
$15,005.00 exceeded the maximum annual rate for a veteran 
with four dependents ($13,868.00). 

A March 1994 administrative decision from the Social Security 
Administration (SSA) shows the veteran was granted 
entitlement to Title II disability benefits.  

An October 1994 award certificate from SSA indicates that the 
veteran's children are entitled to monthly benefits of $290, 
beginning in October 1994.  A one-time lump sum of $10,128 
was also awarded for retroactive benefits.  It is also 
indicated on the award certificate that the veteran's 
workers' compensation payments of $173 per week did not 
affect the amount of monthly SSA benefits to the children.

The veteran, who claimed to have three unmarried, dependent 
children, completed an EVR in January 1995.  Reporting income 
received by his family during the period March 1, 1994, 
through February 28, 1995, he indicated that the SSA paid him 
monthly benefits totaling $833.00 ($852.00 beginning January 
5, 1995), and an unidentified child received monthly 
compensation in the amount of $145.00 ($149.00 beginning 
January 5, 1995).  The veteran also reported unreimbursed 
medical expenses in the amount of $9.85.

The veteran submitted a claim for compensation or pension in 
December 1995.  He listed two dependent children.  Detailing 
the source of his family's monthly income, he reported that 
he received $852.00, his spouse received $250.00, and each 
dependent child received monthly compensation totaling 
$224.00.  

VA denied the veteran's claim for entitlement to disability 
pension in April 1996. The reason provided declared that the 
veteran's family income was $19,056.00 per year, which 
exceeded the pension income limit of $13,609 for a veteran 
with three dependents.  (For the amounts listed by VA, the 
family income was actually $19,068.)

Following the RO's denial of entitlement to disability 
pension, the veteran submitted another EVR, received in May 
1996.  He reported that the monthly SSA benefits for himself 
and his two dependent children equaled $1,339.00.  He also 
stated that his wife's monthly part time employment amounted 
to $360.00.  

In the May 1996 EVR, the veteran reported a total annual 
countable income of $20,388.00.  He also recalled that the 
gross income for the previous year was $15,444.00. 

VA wrote to the veteran in November 1996, requesting 
information in connection with his claim for NSC pension 
benefits.  VA asked him to complete a form noting all income 
received during the period from January 1, 1996, through 
December 31,1996.  Additionally, VA directed the veteran to:

 "Report the total amount of medical expenses you 
paid for yourself, your spouse and your children.  
Also include medical expenses you paid for 
relatives you support or who live with you.

You should report these expenses if you paid 
them during the period January 1, 1996 though 
December 31, 1996.  You may include premiums 
paid for health, sickness and hospital 
insurance.  Also include nursing home 
expenses you paid.  Do not report any 
expenses for which you have received or 
expect to receive payment."

The veteran submitted an EVR the following month.  He 
reported SSA monthly income for himself in the amount of 
$921.50 and for his two children in the amount of $230.00 
each.  His spouse earned a monthly income of $820.00.  The 
total annual countable income as reported by the veteran was  
$21,498.00.  
He also listed medical expenses of $75 for the reporting 
period.  Family maintenance (hardship) for the next 12 months 
was reported as totaling $1,740, and educational expenses 
were reported as amounting to $1,160.

A November 1996 medical expense report submitted by the 
veteran contained no itemization of medical expenses paid by 
him.  In large print, he wrote "NONE" and provided an 
explanation that he could not afford to pay for treatment; he 
stated it was for that reason he was seeking NSC disability 
pension benefits.

In December 1996, VA sent a letter to the veteran explaining 
that his pension claim had been denied because his family's 
annual income exceeded the MAPR.  

The veteran expressed his disagreement in March 1997.  He 
described several of his expenses, including tuition and 
clothing costs for his dependent children, as well as 
household expenses.  He indicated that he could not afford 
medical insurance.

In March 1998, the veteran filed an application for exclusion 
of children's income. 

In April 1998, the veteran reported SSA monthly income for 
himself in the amount of $968.00 and for his children in the 
amount of $242.00 each.  His spouse apparently earned 
$3,129.80.  The veteran also submitted a medical expense 
report.

In June 1998, VA again denied entitlement to non-service 
connected disability pension due to excessive income.  VA 
explained that it applied yearly, household expenses of 
$23,977.00, when considering exclusion of the children's 
income.  VA also mentioned that it did not consider the 
furniture and household goods because the veteran had stated 
they were paid in full.  VA also evaluated unreimbursed 
medical expenses totaling $1,659.00, concluding that, after 
the hardship exclusion was applied to the veteran's case, the 
total family income was $17,623.00, "an amount which still 
exceeded the limit set by law."

In January 2000, the Board denied the claim, and the veteran, 
pro se, filed an informal brief to CAVC.  The brief proffers 
several contentions.  He claims that VA incorrectly decided 
or failed to take into account his cost of living, his and 
his spouse's medication costs, his family's expenses related 
to life insurance, house and automobile, and the inadequate 
monthly payments for a family of four.


Criteria

Pension is a benefit payable by VA to veterans of a period of 
war because of disability.  Basic entitlement to such pension 
exists if, among other things, the veteran's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. 
§ 3.3(a)(3), 3.23(a), (b), (d)(4).

38 U.S.C.A. § 1522(a), in pertinent part, provides that the 
Secretary shall deny or discontinue the payment of a 
veteran's pension based upon consideration of the annual 
income of the veteran, the veteran's spouse, and the 
children. Id.; see also 38 C.F.R. § 3.274.

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  

Recurring income, received or anticipated in equal amounts 
and at regular intervals such as weekly, monthly, quarterly 
and which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated. 38 C.F.R. § 3.271(a)(1). 

Nonrecurring income, received or anticipated on a one-time 
basis during a 12-month annualization period, will be counted 
as income for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(a)(1),(3). 

The amount of any nonrecurring countable income received by a 
beneficiary shall be added to the beneficiary's annual rate 
of income for a 12- month annualization period commencing on 
the effective date on which the nonrecurring income is 
countable.  38 C.F.R. § 3.273(c). 

Medical expenses in excess of five percent of the MAPR, which 
have been paid, may be excluded from an individual's income 
for the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. 3.272(g)(1)(iii).

Hardship shall be held to exist when annual expenses 
necessary for reasonable family maintenance exceed the sum of 
countable annual income plus VA pension entitlement.  
Expenses necessary for reasonable family maintenance include 
expenses for basic necessities (such as food, clothing, 
shelter, etc.) and other expenses, determined on a case-by-
case basis, which are necessary to support a reasonable 
quality of life.  38 C.F.R. § 3.23(d)(6).

A child's income shall be considered "reasonably available" 
when it can be readily applied to meet the veteran's expenses 
necessary for reasonable family maintenance.  38 C.F.R. 
§ 3.23(d)(6).

When hardship is established under the provisions of 38 
C.F.R. § 3.23(d)(6) there shall be excluded from the 
available income of any child or children an amount equal to 
the amount by which annual expenses necessary for reasonable 
family maintenance exceed the sum of countable annual income 
plus VA pension entitlement computed without consideration of 
this exclusion.  The amount of this exclusion shall not 
exceed the available income of any child or children, and 
annual expenses necessary for reasonable family maintenance 
shall not include any expenses which were considered in 
determining the available income of the child or children or 
the countable annual income of the veteran or surviving 
spouse.  38 C.F.R. § 3.272(m).



The MAPR for a married veteran with two children was 
$13,609.00, effective in December 1, 1995; $14,0005.00, 
effective in December 1996; $14,301.00, effective in December 
1997; $14,489.00 effective in December 1998.  VA ADJUDICATION 
AND PROCEDURE MANUAL M21-1, Part I, Appendix B.


Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in the CAVC at the time of its 
enactment.  




However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  


On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

In November 1996, the RO sent a detailed letter to the 
veteran wherein it was asked that he complete several VA 
forms provided to him.  The RO added that the evidence 
provided by the veteran would allow for adjudication of the 
claim.  VA has accordingly met its duty to notify the veteran 
of the information necessary to substantiate the claim, as 
well as the duty to notify which evidence he would obtain and 
which VA would retrieve.  See Quartuccio v. Principi, No. 02-
997 (U.S. Vet. App. June 19, 2002).

By virtue of the April 1996 and December 1996 notice of 
denials, the veteran has been notified of his procedural and 
appellate rights.  During the appeal process, he has 
exercised several of these rights.  For instance, he has been 
afforded the opportunity to present information and arguments 
in favor of his claim, and he and his representative have in 
fact done so, with the latest submission dated in July 2002.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  

The Board notes that, aside from EVR reports with attached 
narratives, the veteran has not furnished requested 
documentary evidence of his income and expenses, such as 
receipts, complete SSA award notices, and relevant tax forms.

An attempt by VA to secure these documents, however, is 
unnecessary because the Board has accepted as fully credible 
the veteran's report of his income and exclusions.  It is not 
likely that these records would reveal amounts considerably 
more favorable to the claim than those actually reported by 
him because there is no reason to believe he would undermine 
his own claim.

Moreover, many of these documents, such as his spouse's W-2s, 
are in his sole possession.  Therefore, he cannot passively 
wait for assistance when he in fact has the putative 
evidence.  The CAVC has held that the duty to assist is not 
always a one-way street.  Wood v. Derwinski, 1 Vet. App.190, 
193 (1991).  

In the October 2000 informal brief to CAVC, the veteran 
indicated that VA did not fail to obtain any identified 
evidence.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation and the 
implementing regulations appear to have been completed in 
full.  Thus, the Board believes that it may proceed with a 
decision on this issue without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Countable Income and Exclusions

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Elkins v. Gober, 229 F. 3d 
1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997).

In this case, the veteran's report of his recurring income 
and expenses, as well as the submitted documentary evidence 
of such, are slightly inconsistent.  In calculating annual 
income for the 12-month annualization period at issue, the 
Board has applied the initially reported amounts of countable 
income and expenses until revised by the veteran in his later 
submissions throughout the relevant period.  In doing so, the 
Board has given full credibility to his reports of income, 
particularly in the absence of documents, such as copies of 
pay stubs, tax forms, and benefit payments.

In this respect, the Board notes that the slight adjustments 
in reported monthly income appear to reflect increases from 
cost-of-living-adjustments, as well as increases from the 
spouse's part-time employment.  Accordingly, the use of 
updated reports of income by the veteran allows for the most 
accurate assessment possible with the information provided.  
The countable income is derived from SSA benefits and spousal 
salary.  See 38 C.F.R. §§ 3.271 (b), (g).

The resulting calculations, however, confirm that the 
veteran's annual income is in excess of the relevant MAPRs 
for receipt of improved pension benefits.  The itemization of 
reported income during the 12-month annualization period is 
as follows:





From 12/95 to 4/96:
(Total SSA benefits of $1,300 + spouse's salary of $250) x 4 
months = $6,200

From 5/96 to 10/96:
(Total SSA benefits of $1,339 + spouse's salary of $360) x 6 
months = $10,194

From 11/96 to 12/96:
(Total SSA benefits of $1791.50 + spouse's salary of $410) x 
2 months = $4,403

Combining the totals for the three periods, the annual income 
of the veteran's family during the 12-month annualization 
period (essentially the 1996 calendar year) was $20,797.  
This is an amount well in excess of the 1995 MAPR of $13,609 
or the 1996 MAPR of $14,005 for a married veteran with two 
children.

The Board has considered the relevant exclusions from income 
and finds that no exclusions apply in this case.

In December 1995, the veteran reported no medical expenses.  
The May 1996 statement suggested he was paying for 
medications, but he provided no itemization, instead 
itemizing all family maintenance costs.  

Intimating that he made no significant payments to medical 
bills, he acknowledged in the May 1996 statement that his 
family owed over $24,000 in medical expenses.  

In November 1996, the veteran itemized $75 of medical 
expenses on his EVR, but he provided no date(s) he paid this 
amount, and his medical expense report completed at that time 
plainly indicated he made no payments.  





A medical expense report submitted by the veteran in April 
1998 shows an itemization of medical expenses paid in 1998.  

As no itemized payments were made within the 12-month 
annualization period, this report cannot serve as evidence to 
reduce countable income.

In any event, the Board finds that the evidence indisputably 
shows that there are no unpaid medical expenses in excess of 
$680 or $700 (5 percent of the relevant MAPRs).  38 C.F.R. 
§ 3.272(g)(1)(iii).

The veteran has also itemized expenses related to his 
children's private school education, such as the costs of 
uniforms, bus transportation, and school lunches.  

Educational expenses, however, are only excluded from 
countable income if it is related to the veteran or surviving 
spouse pursuing a course of education or vocational 
rehabilitation or training.  38 C.F.R. § 3.272(i).  

The veteran's children receive SSA benefits, but these 
amounts cannot be excluded from income because it is not 
"current work income."  38 C.F.R. § 3.272(j).
  
In several submissions, the veteran has contended that his 
family expenses create a hardship, warranting exclusion of 
the children's available income.  See 38 C.F.R. 
§§ 3.26(d)(6), 3.272(m).  However, his listed expenses 
necessary for reasonable family maintenance do not exceed his 
countable income.  

The veteran's May 1996 statement indicated recurring 
expenses, such as $300 for housing, $360 for utilities, and 
$338 for a car payment, which in sum do not exceed his 
countable income of $20,797.




The veteran also noted expenses related to his children's 
private school education, such as $100 for private school 
bussing. The Board does not consider this sort of expense 
necessary for reasonable family maintenance within the 
meaning of 38 C.F.R. § 3.26(d)(6), which lists expenses as 
basic necessities, like food, clothing, and shelter.  Id. If 
anything, his description of his family's financial choices, 
e.g., private school for children, church tithing, and 
rejection of food stamps, further diminishes a showing of 
hardship.

Moreover, the evidence shows that the children's income from 
SSA benefits can be, and has been, readily applied to meet 
the veteran's expenses necessary for reasonable family 
maintenance.  38 C.F.R. § 3.23(d)(6).  Accordingly, the Board 
finds no hardship exists in the present case, which would 
allow for an exclusion from the established countable income 
of $20,797.

In the veteran's October 2000 informal brief to CAVC, he also 
argued two additional factors.  He contended that he is 
entitled to NSC benefits because the income requirements are 
too stringent, and that he provided a service to the nation. 

Addressing these contentions, the Board first notes that it 
is bound by the legislative monetary limits imposed on 
eligibility for pension benefits.  The Board, like the 
Courts, can only interpret the statutes enacted by the 
Congress; the Board is simply powerless to amend any 
statutory provision sua sponte.  See Boyer v. West, 210 F.3d 
1351, 1356 (Fed. Cir. 2000).

As for the veteran's meritorious service, it satisfies but 
one element for the benefits he seeks.  Because the record 
before the Board shows that his income exceeded the 
requirements for eligibility, a grant of NSC disability 
pension is unwarranted, his service notwithstanding.

For the reasons set forth, the Board must find that the 
veteran's countable income is a bar to receipt of improved 
pension benefits.  There is no interpretation of the facts of 
this case that will support a legal basis for a favorable 
decision.  Since the law is dispositive, the claim must be 
denied.  Sabonis v Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The veteran's income is excessive for receipt of non-service-
connected disability pension benefits.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? 
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

